Order entered March 6, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01638-CV

                           IN THE INTEREST OF H.M., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54170-2009

                                           ORDER
       We GRANT Father’s February 26, 2013 motion for extension of time to file motion for

rehearing. See TEX. R. APP. P. 49.1, 49.8. Father’s motion for rehearing is deemed timely filed as

of February 26, 2013, the date of filing. As Mother filed a response to Father’s motion for

rehearing on March 1, 2013, the motion for rehearing will be submitted to the Court without

further delay. See id. 10.3(a)


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE